 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
10

11   HOLLIE A. P.,                                   CASE NO. C18-1057 BHS

12                           Plaintiff,              ORDER ADOPTING REPORT
            v.                                       AND RECOMMENDATION
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15                           Defendant.

16
            This matter comes before the Court on the Report and Recommendation (“R&R”)
17
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 15. The Court
18
     having considered the R&R and the remaining record, and no objections having been
19
     filed, does hereby find and order as follows:
20
            (1)    The R&R is ADOPTED;
21

22

23
     ORDER - 1
24
 1         (2)   The matter is REVERSED and REMANDED pursuant to sentence four of

 2               42 U.S.C. § 405(g) to the Commissioner for further consideration;

 3         (3)   The Clerk shall enter JUDGMENT and close this case; and

 4         (4)   The Clerk is directed to send copies of this Order to counsel of record.

 5         Dated this 18th day of January, 2019.

 6

 7

 8
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
